Exhibit 10.1

 

FIRST AMENDMENT TO EMPLOYMENT AND CHAIRMAN COMPENSATION AGREEMENT

 

This First Amendment to Employment and Chairman Compensation Agreement
("Amendment") is made as of May 25, 2017 between DESTINATION XL GROUP, INC., a
Delaware corporation with an office at 555 Turnpike Street, Canton,
Massachusetts, 02021 (the "Company"), and SEYMOUR HOLTZMAN (“Mr. Holtzman”)
having an address at 306 Chilean, Palm Beach, FL  33480-4632.

WITNESSETH:

 

WHEREAS, the Company and Mr. Holtzman are parties to that certain Employment and
Chairman Compensation Agreement dated as of August 7, 2014 (the “Original
Agreement”); and

 

WHEREAS, the parties have agreed to adjust the compensation to be paid to Mr.
Holtzman in his role as the Executive Chairman of the Company under the Original
Agreement.

 

NOW, THEREFORE, in consideration of the promises and the mutual promises,

representations and covenants herein contained, the parties hereto agree as
follows:

 

1.       Effective as of May 4, 2017, paragraph 4(a) of the Original Agreement
is hereby deleted in its entirety and the following is hereby substituted in
place thereof:

          

(a)During the Term, as compensation for the services to be rendered by Mr.
Holtzman in his capacity as Chairman of the Board, with the title “Executive
Chairman”, the Company agrees to pay to Mr. Holtzman, and Mr. Holtzman agrees to
accept, director compensation of Two Hundred Thousand and 00/100 Dollars
($200,000.00), payable in equal monthly installments.  

 

2.Except as otherwise modified hereby, the terms and conditions of the Original
Agreement are hereby ratified, approved and confirmed as of the date hereof and
shall remain in full force and effect.

 

3.This Amendment supersedes all prior communications between the parties

hereto with respect to the subject matter hereof and shall be binding upon and
inure to the benefit of the parties, their respective successors and assigns.

 

4. This Amendment may be executed in one or more counterparts, each of which
shall be deemed an original and all of which shall constitute one agreement.

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment, under seal,
as of


--------------------------------------------------------------------------------

the date and year first above written.

 

 

DESTINATION XL GROUP, INC.

 

 

 

 

 

 

By:

/s/ Willem Mesdag

 

Date:  May 25, 2017

 

Name: Willem Mesdag

 

 

 

Its: Chairman of the Compensation Committee

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/ Seymour Holtzman

 

Date: May 25, 2017

 

Seymour Holtzman

 

 

 

 

 

 

 

2

 